JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-14-00711-CV

                         RICHARD J. GONZALES, Appellant

                                           V.

    ROBERT DRAKE TERRELL AND HERITAGE PROPERTIES, LP, Appellees

   Appeal from the 55th District Court of Harris County. (Tr. Ct. No. 2008-09906A).

      After inspecting the record of the court below, the Court holds that it lacks
subject-matter jurisdiction over this appeal. Accordingly, the Court dismisses the appeal.

      The Court orders that the appellant, Richard J. Gonzales, pay all appellate costs.

      The Court orders that this decision be certified below for observance.

Judgment rendered April 14, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Higley, and
Huddle.